HEDRICK, Judge.
On 2 June 1981 the original defendants Coble Dairies and Edward Holmes filed in this Court a motion to dismiss the appeal as being from interlocutory orders. By order dated 16 June 1981 this *690Court denied the motion. In its brief, the original defendants have renewed the motion.
The denial of a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief can be granted is not immediately appealable. The denial of a motion to dismiss on the grounds that the superior court lacks subject matter jurisdiction is not immediately appealable. We believe the decision in Shaver v. N. C. Monroe Construction, --- N.C. App. ---, --- S.E. 2d --- (filed 3 November 1981) is controlling and further elaboration in this case is unnecessary.
Appeal dismissed.
Judges Clark and Martin (Harry C.) concur.